                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Blake T.S.,                                         File No. 18-cv-1029 (ECT/BRT)

              Plaintiff,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Nancy A. Berryhill, Acting Commissioner
of Social Security,

           Defendant.
________________________________________________________________________

      The Court has received the June 19, 2019 Report and Recommendation of United

States Magistrate Judge Becky R. Thorson. ECF No. 22. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

      1.      The Report and Recommendation [ECF No. 22] is ACCEPTED;

      2.      Plaintiff’s Motion for Summary Judgment [ECF No. 14] is GRANTED IN

PART;

      3.      Defendant’s Motion for Summary Judgment [ECF No. 20] is DENIED; and
      4.     This matter is REMANDED under Sentence Four of 42 U.S.C. § 405(g) for

further proceedings consistent with the Report and Recommendation.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 8, 2019                    s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court
